Title: [Diary entry: 26 April 1787]
From: Washington, George
To: 

Thursday 26th. Mercury at  in the Morning— at Noon and  at N. Cloudy and soft all day with appearances of more rain. Rid to all the Plantations. In the Neck the People were putting up the fence between fields No. 4 and No. 9—the last of which would be listed by Night when two plows would go to Crossing the list of No. 9 and the rest to preparing No. 3 for Corn by relisting the grd. that had got hard by laying. The harrows and drill plow working as usual. The Overseer & other Men putting up the Posts & rails through the Woods. The ditchers did about 2 rods each of the five foot ditch they began on Monday & sodded it. At Muddy hole, the Corn Stalks would be cut down and piled this evening & the people would next be employed about the New ground in front of the Mansion house—In hoeing up the old list of last year wch. never was planted. The plows at work as usual. At Dogue-run, the last sowed Barley, and the Clover wch. was first sown, were coming. The New river grass which was sown broad with Oats and that wch. was sown in drills was also coming up. Began here with 3 pair of dble. harrows and one single one to harrow Clover, orchard grass, & Timothy as a Mixture, & that part of the Wheat & rye which falls within field No. 1. The Women were raising & securing the fence about the Meadow near the Overseers House. At French’s Two plows were, as before, at Work at Muddy hole; & a harrow at Dogue Run. The Overseer, Women and boys grubbing & cleaning the sides of the Meadow by Manley’s house. At the Ferry, the 3 plows were listing, and the Women & other hands after having picked up & piled the Corn Stalks came to their side (South) of the New ground in front of the Mansion house. Receiving an Express between 4 & 5 O’clock this afternoon informing me of the extreme illness of my Mother and Sister Lewis,

I resolved to set out for Fredericksburgh by daylight in the Morning and spent the evening in writing some letters on business respecting the Meeting of the Cincinnati, to the Secretary General of the Society, Genl. Knox. A Captn. McCannon came here this evening and got 40 Diplomas signed for the Delaware line.